NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 7, 2014*
                                  Decided May 7, 2014

                                          Before

                            DIANE P. WOOD, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐2457

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff–Appellee,                         Court for the Central District of Illinois.


       v.                                        No. 1:06‐10109‐001


ROBERT L. NICHOLS                                Michael M. Mihm,
    Defendant–Appellant.                         Judge.


                                        O R D E R

      Robert Nichols appeals the denial of his motion for the return of property that
the Drug Enforcement Administration administratively forfeited. We affirm.

      In 2006 local police working with the DEA confiscated more than $284,000 cash
and a motorcycle during a search of Nichols’s home. Nichols later pleaded guilty to
possession with intent to distribute cocaine base. See 21 U.S.C. § 841(a), (b)(1)(B). The


       *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeal thus is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐2457                                                                           Page 2
DEA commenced administrative forfeiture proceedings. See 18 U.S.C. § 983; 19 U.S.C.
§§ 1602–19. In December 2006 the DEA sent by certified mail identical notices of seizure
to Nichols’s home: one addressed to him and the second to his wife. The DEA also sent
by certified mail the same notice to the federal public defender’s office that was
representing Nichols, and in January sent a fourth notice by certified mail to Nichols at
the Fulton County Jail in Illinois. Additionally, the DEA published notice of the
forfeiture in the Wall Street Journal on January 15, 22, and 29, 2007. Nichols did not file
a claim contesting the forfeiture, and in February 2007 his money was deemed forfeited.
See 19 U.S.C. § 1609.

       In March 2013 Nichols filed a motion for return of seized property under FED. R.
CRIM. P. 32.2 asserting that he did not receive notice of the forfeiture. The government
responded that the district court lacked jurisdiction to consider the motion because (1)
Nichols already had been sentenced, and (2) the proper way to seek return of his
property was through a civil proceeding. The court denied Nichols’s motion, explaining
that he had been sufficiently notified of the forfeiture by the four certified mailings and
publication in the Wall Street Journal (as well as by the government’s statement at the
sentencing hearing that the cash “was administratively forfeited”). Even if the DEA did
not notify Nichols, the court added, his motion was time‐barred because he filed it more
than five years after the date of final publication of notice of the administrative
forfeiture of the cash. See 18 U.S.C. § 983(e)(3). As for his claim for return of his
motorcycle, the court found Nichols’s submissions insufficient to prove that the federal
government seized it.

        Nichols appeals the denial of his motion, but the government argues that the
appeal is untimely. The government says that Nichols missed the 14‐day deadline for
appealing an order in a criminal case, see FED. R. APP. P. 4(b)(1), when he did not deposit
his notice of appeal in the prison’s mail system until 27 days after the denial of his
motion. But a challenge to an administrative forfeiture is civil in nature, see United States
v. Howell, 354 F,3d 693, 695–96 (7th Cir. 2004), and should be construed as initiating a
civil proceeding, see Chairez v. United States, 355 F.3d 1099, 1100 (7th Cir. 2004); United
States v. Duke, 229 F.3d 627, 629 (7th Cir. 2000); Taylor v. United States, 483 F.3d 385, 387
(5th Cir. 2007). Even though it was filed as part of his criminal case, we may treat the
appeal as a civil one, see United States v. Lee, 659 F.3d 619, 620 (7th Cir. 2011); United
States v. Lilly, 206 F.3d 756, 760–61 (7th Cir. 2000), and as such it is timely, FED. R. APP.
P. 4(a)(1).
No. 13‐2457                                                                        Page 3
        Nichols’s only argument charges violations of Federal Rule of Criminal
Procedure 32.2(a)—that the district court failed to enter a preliminary order of
forfeiture, and that the government failed to provide notice to him in the indictment
that it would seek the forfeiture of property. Civil forfeiture proceedings, however, are
explicitly excluded from the Federal Rules of Criminal Procedure. See FED. R. CRIM.
P. 1(a)(5)(B). The only way to set aside a civil forfeiture and challenge the adequacy of
notice is by filing a motion under the Civil Asset Forfeiture Reform Act of 2000
(“CAFRA”), 18 U.S.C. § 983(e); United States v. Sims, 376 F.3d 705, 708 (7th Cir. 2004);
Mesa Valderrama v. United States, 417 F.3d 1189, 1195 (11th Cir. 2005), which has a
five‐year statute of limitations, calculated from the date of final publication of the
seizure notice, 18 U.S.C. § 983(e)(3); Duke, 229 F.3d at 629. Nichols did not file his
motion for return of property until March 2013—more than five years after the final
publication of notice in January 2007. The district court properly denied Nichols’s
motion as time‐barred.

                                                                             AFFIRMED.